United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40777
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARIA NICOLASA SALINAS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-1974-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maria Nicolasa Salinas appeals the sentence imposed

following her guilty plea to transporting an illegal alien

for private financial gain.    Citing United States v. Booker,

125 S. Ct. 738 (2005), Salinas argues that the six-level increase

she received pursuant to U.S.S.G. § 2K2.1(b)(5) violated her

Sixth Amendment rights.     As Salinas did not raise this claim in

the district court, our review is for plain error.     See United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40777
                               -2-

cert. filed (Mar. 31, 2005) (No. 04-9517).   Salinas’s argument

fails to survive review under this standard because she has not

shown that any Booker error affected her substantial rights.

See id. at 522.

     AFFIRMED.